Order, Family Court, Bronx County (Lori Sattler, J.), entered on or about June 22, 2007, which, after a fact-finding hearing, found that respondent educationally neglected the subject child, unanimously reversed, on the law, without costs, the finding of neglect vacated, and the petition dismissed.
Petitioner failed to establish that respondent did not exercise a minimum degree of care in supplying her 14-year-old child *404with adequate education (Family Ct Act § 1012 [f] [i] [A]). The record shows that respondent sought to address the reason for the child’s absences from school, which was the child’s concern about a member of the school’s administration, by having the child transferred to a different school (see Matter of Giancarlo P., 306 AD2d 28 [2003]; Matter of Iesha J., 183 AD2d 573 [1992]). Moreover, petitioner did not rebut respondent’s testimony that her efforts to have the child transferred were frustrated by the school’s failure to assist her in that regard (see Matter of Jessica Y., 161 AD2d 368 [1990]).
Because we find that petitioner failed to prove by a preponderance of the evidence that respondent neglected the child, we need not reach the issue of whether the child’s absences from school resulted in an impairment of her physical, mental or emotional condition (Family Ct Act § 1012 [f] [i]). Concur— Mazzarelli, J.E, Moskowitz, Renwick and Freedman, JJ.